ORDER

PER CURIAM.
Scott Brown appeals the denial of his Rule 29.15 motion submitted on depositions in lieu of an evidentiary hearing.1
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).

. Brown’s conviction for first degree murder of his wife was affirmed in State v. Brown, 18 S.W.3d 34 (Mo.App. E.D.2000); see also State v. Brown, 984 S.W.2d 535 (Mo.App. E.D.1998) (reversing grant of new trial).